Jfourtlj Court of
                                    £>m\ Antonio, %tX&M

                                        February 26. 2014


                                      No. 04-13-00356-CR

                                          Daniel Casas,
                                            Appellant


                                                v.



                                       The Stale of Texas.
                                            Appellee


                                Trial Court Case No. 201ICR8563


                                        ORDER

       The Court has reviewed the record and briefs in this appeal and has determined that oral
argument will not significantly aid it in determining the legal and factual issues presented in the
appeal. See TEX. R. Ai'i'. P. 39.8. Therefore, all requests for oral argument arc denied, and the
cause is advanced for ON BRIEFS submission on April 2, 2014. to the following panel: Chief
Justice Stone, Justice Marion, and Justice Martinez. All parties will be notified of the Court's
decision in this appeal in accordance with TEX. R. Al'P. P. 48.


       Either party may file a motion requesting the Court to reconsider its determination that
oral argument will not significantly aid the Court in determining the legal and factual issues
presented in the appeal. See Tex. R. APP. P. 39.8. Such a motion should be filed within ten (10)
days from the dale of this order.


       It is so ORDERED on February 26. 2014.



                                                             Catherine Stone, Chief Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and a/fixed the seal o/the s
court on this February 26. 2014.




                                                                           e, Clerk1 >